—Order, Family Court, New York County (Bruce M. Kaplan, J.), entered on or about September 23, 1992, which dismissed the petition against respondent putative father (respondent), unanimously reversed, on the law, the petition against the respondent reinstated and the matter remanded for a new dispositional hearing, without costs.
Inasmuch as Social Services Law § 384-b (7) (e) (i) specifically provides that evidence of diligent efforts by an agency to encourage and strengthen the parental relationship shall not be required when the parent has failed to apprise the agency of his or her location for a period of six months, it was error for the hearing court to dismiss the petition where petitioner established by clear and convincing evidence that, although respondent actually knew that his child, who was born on July 26, 1988, was in foster care, he had no contact with the agency from 1989 when the caseworker brought the child to visit him at Rikers Island until May of 1991 when respondent for the first time finally inquired about his son. The fact that respondent was incarcerated during this period does not relieve him of his obligation to maintain contact with his child which obligation is the same as for any other parent (Matter *23of Delores B., 141 AD2d 100, 105-106, affd 74 NY2d 77). Concur — Sullivan, J. P., Carro, Kupferman and Nardelli, JJ.